Citation Nr: 1014239	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  By this decision, the RO denied service 
connection for sleep apnea.  The RO also determined that new 
and material evidence had been received to reopen the right 
shoulder claim, but denied the merits of the underlying 
service connection claim.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

In August 2009, the Board remanded this case to comply with 
the Veteran's hearing request.  He subsequently provided 
testimony at a hearing before the undersigned Veterans Law 
Judge in February 2010.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the sleep apnea claim.  Accordingly, 
this issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was previously denied for a right 
shoulder disorder by rating decisions promulgated in May 2003 
and February 2005.  The Veteran was informed of both 
decisions, including his right to appeal, and he did not 
appeal.

3.  The evidence received since the last prior denial of 
service connection for a right shoulder disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current right shoulder disorder was incurred in or otherwise 
the result of active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A right shoulder disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding his right shoulder 
claim via a letter dated in November 2006, which is clearly 
prior to the May 2007 rating decision that is the subject of 
this appeal.  In pertinent part, this letter informed the 
Veteran of what was necessary to substantiate a claim for 
service connection, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, this letter included 
the information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
However, for the reasons detailed below the Board finds that 
new and material evidence had been received to reopen the 
previously denied right shoulder claim.  Accordingly, any 
deficiency regarding the notice requirements of Kent has been 
rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2010 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested regarding the right 
shoulder claim.  Moreover, he was accorded a VA medical 
examination regarding this case in February 2007 which 
included an opinion that addressed the etiology of the 
current right shoulder disorder.  As this opinion was based 
upon both a medical evaluation of the Veteran, and an 
accurate understanding of his medical history based upon 
review of his VA claims folder, the Board finds it is 
supported by an adequate foundation.  The Board finds no 
prejudice in this opinion, and notes that, as detailed below, 
it is supported by other evidence of record.  Accordingly, 
the Board finds that this examination is adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that he 
developed a chronic right shoulder disorder as a result of an 
in-service injury.  He does not now, nor has he ever, 
contended that service connection is warranted on any other 
basis.  His service treatment records confirm he was treated 
for right shoulder pain in July 1995, assessed as deltoid 
muscle strain.  

Service connection was previously denied for a right shoulder 
disorder by rating decisions promulgated in May 2003 and 
February 2005.  The Veteran was informed of both decisions, 
including his right to appeal, and he did not appeal.  
Therefore, these decisions are final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial 
includes the Veteran's service treatment records, statements 
from the Veteran, and post-service medical records which 
covered a period through 2005.  Historically, service 
connection was originally denied in May 2003 because he was 
not shown to currently have a right shoulder disability.  The 
subsequent February 2005 rating decision found that there was 
a current disability, but denied the claim because it was not 
incurred in or aggravated by service.

The evidence received since the last prior denial includes a 
November 2006 private medical statement from D. M. P., D.O. 
(hereinafter, "Dr. P").  In this statement, Dr. P noted 
that he had treated the Veteran since March 2004 for 
bilateral shoulder pain, right worse than left, which started 
during the military.  Simply put, Dr. P provided competent 
medical evidence relating the etiology of the current 
disability to service.  This evidence goes to the specific 
basis for the last prior denial.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for a right shoulder disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been received pursuant to 38 C.F.R. § 3.156(a), and the 
claim is reopened.

Adjudication of the Veteran's claim does not end with the 
findings that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  In the adjudication that follows, 
the presumption that the evidence is support of the claim is 
true without regard to the other evidence of record no longer 
applies.

The Board wishes to reiterate the fact that the RO previously 
determined that new and material evidence had been received, 
and has addressed the merits of the underlying service 
connection claim.  Nevertheless, pursuant to the holdings of 
Barnett, supra , and Jackson, supra, the Board was required 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Inasmuch as the RO has already addressed the merits 
of the service connection claim, the Veteran is not 
prejudiced by the Board also addressing the merits of this 
case.  See Bernard, supra.

Initially, the Board observes that even though the Veteran 
was treated for the right shoulder in July 1995, there was no 
indication of any subsequent right shoulder problems 
throughout the remainder of the Veteran's active service, a 
period of almost 8 years.  Further, the Veteran's upper 
extremities were consistently evaluated as normal on his 
service examinations, to include an August 2000 examination.  
The Veteran also indicated on Reports of Medical History 
completed in August 2000 and July 2002 that he had not 
experienced painful or "trick" shoulder or elbow.  
Moreover, there was no complaints or findings of a right 
shoulder disorder on an April 2003 VA pre-discharge 
examination.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Board observes that Dr. P did not address the lack of any 
right shoulder disorder for years after the July 1995 in-
service injury, even though the Veteran's upper extremities 
were evaluated and found to be normal on competent medical 
evaluation in the years following the injury.  

The Board further notes that the February 2007 VA 
examination, as well as an earlier VA examination conducted 
in January 2005 by a different examiner, contain competent 
medical opinions against the claim that are consistent with 
the documented medical history.  For example, the January 
2005 VA examiner noted that the Veteran was diagnosed with 
deltoid muscle strain in July 1995, and currently had mild 
impingement syndrome with his right shoulder.  Based on the 
current findings, as well as the long interval of no shoulder 
pain from the initial injury in July 1995, the examiner 
stated it would be hard to establish connection between his 
shoulder pian in the military and his current problems.  The 
examiner noted that the current shoulder pain could have been 
caused by a number of lifting episodes since that time.  The 
more recent February 2007 VA examiner stated that she 
concurred with the January 2005 VA medical examiner's 
opinion, as she could not find objective data to relate the 
Veteran's present right shoulder condition with his active 
military service.  In pertinent part, the examiner noted that 
the Veteran did a lot of heavy lifting/moving equipment at 
his job which triggered flares of pain, and that he also did 
weight lifting routinely and had done so for many years.  The 
examiner also noted that it was unable to know if the Veteran 
had had any intercurrent injury since discharge from active 
duty.  Thus, the examiner found no compelling objective 
evidence to correlate the Veteran's present right shoulder 
symptomatology and causation as related to an isolated 
complaint of right shoulder pain, diagnosed as deltoid 
strain, while in the service.

As both the January 2005 and February 2007 VA examiners' 
opinions were based upon physical examination of the Veteran 
and review of his VA claims folder, the Board finds that they 
are based upon an adequate foundation.  Moreover, unlike the 
opinion from Dr. P, they provided supporting rationale that 
make specific reference to the actual medical findings and 
history as documented by the evidence of record.  Therefore, 
the Board finds that the opinions of the VA examiners are 
entitled to more weight than the opinion of Dr. P.  As these 
opinions are against the Veteran's current right shoulder 
disorder being causally related to his active service, the 
Board finds that the preponderance of the evidence is against 
the claim.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the service connection claim must be denied.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened.  To this extent 
only the benefit sought on appeal is allowed.

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

The Board acknowledges that the Veteran's service treatment 
records contain no competent medical findings of sleep apnea 
during active service.  Moreover, the Veteran consistently 
indicated that he had not experienced frequent trouble 
sleeping on his Reports of Medical History.

Despite the foregoing, the Boar notes that the competent 
medical evidence, to include a January 2007 sleep study, 
reflects the Veteran does currently have sleep apnea 
syndrome.  Moreover, he has submitted multiple lay statements 
from fellow service-men who attest to his loud snoring, and 
other problems, while sleeping during active service.  The 
Board notes that these statements all appear to attest to 
conditions that are subject to lay observation as 
contemplated by Jandreau, supra.  Nevertheless, it is not 
clear from the record whether these purported complaints are 
sufficient to relate the etiology of the Veteran's current 
sleep apnea syndrome to his active service.  Therefore, the 
Board concludes that a remand is required to accord the 
Veteran a medical examination which addresses the etiology of 
his sleep apnea syndrome.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his sleep apnea syndrome since 
January 2007.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the nature and etiology of 
his sleep apnea syndrome.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current sleep apnea syndrome was 
incurred in or otherwise the result of 
active service, to include the snoring 
and other complaints attested to by the 
lay statements on file.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the December 2007 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


